J-A17042-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: V.P.                                 :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                                            :
APPEAL OF: V.P.                             :          No. 3310 EDA 2014

               Appeal from the Order Entered September 22, 2014
              In the Court of Common Pleas of Northampton County
               Criminal Division at No(s): CP-48-JV-0000157-2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED SEPTEMBER 14, 2015

        Appellant, V.P., appeals from the dispositional order entered in the

Northampton County Court of Common Pleas, following his adjudication as

delinquent based on the offense of indecent assault—complainant less than

thirteen years of age.1 We affirm.

        In its opinion, the juvenile court fully and correctly sets forth the

relevant facts and procedural history of this case.2 Therefore, we have no

reason to restate them.

        Appellant raises the following issue for our review:

           WHETHER THE [JUVENILE] COURT ERRED IN ADMITTING
           INTO EVIDENCE ANY STATEMENT OF [APPELLANT] IN


1
    18 Pa.C.S.A. § 3126(a)(7).
2
  We add that the juvenile court denied Appellant’s post-dispositional motion
on October 31, 2014. On November 20, 2014, Appellant timely filed a notice
of appeal. The court ordered Appellant on November 25, 2014, to file a
concise statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b), and Appellant timely complied.
J-A17042-15


         VIOLATION OF THE JUVENILE ACT AND THE CORPUS
         DELICTI RULE.

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable F.P. Kimberly

McFadden, we conclude Appellant’s issue merits no relief. The juvenile court

opinion comprehensively discusses and properly disposes of the question

presented.    (See Juvenile Court Opinion, filed November 3, 2014, at 3)

(finding: Victim was three years-old at time of offense; circumstantial

evidence supported indecent contact, including that door to bedroom was

obstructed, Victim was unclothed below waist, Appellant’s pants were pulled

down, and upon adult entering bedroom, Appellant immediately jumped up

and stated “I’m sorry, I didn’t do nothing”; there was sufficient corroboration

of offense to admit Appellant’s confession; once Appellant’s confession was

considered, there was sufficient evidence to support his delinquency

adjudication for indecent assault). The record supports the juvenile court’s

decision; therefore, we see no reason to disturb it. Accordingly, we affirm

on the basis of the juvenile court’s opinion.

      Order affirmed.




                                     -2-
J-A17042-15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/14/2015




                          -3-
                                                                                       Circulated 09/01/2015 02:52 PM




             IN THE COURT OF COMMON PLEAS OF NORTHAMPTON                                  COUNTY,
                                  PENNSYLVANIA
                                JUVENILE DIVISION


     IN RE: V.P.                                                      CP-48-JV-157-2014


                                                                                                                     "Tl
                                         OPINION OF THE COURT                                                 w      r--
                                                                                               .--
                                                                                               .~-:-:~   f . -1.,J
                                                                                                         C)   -0
            Presently before the Court is the Post-Dispositional Motion filed by V.P. Ff!Jle;~ing:3 ~'.)
                                                                                         o ·-·1 N
     review of the Motion and brief in support thereof, this matter is now ready for dispesiId. at 6- 7. Upon entering the room, Williams

     observed that C.W.'s pants and underwear were removed. Id. V.P.'s pants were pu~led down,

     but he was still wearing boxer shorts. Id. V.P. was laying behind C.W. and they were about six

     inches apart. Id. at 7-8. They were playing a video game. Id. at 8. When V.P. noticed that

     Williams had entered the room, he jumped up stating "I'm sorry, I didn't do nothing." Id. at 8-9.

     Thereafter, Williams reported what he observed to C.W.'s mother, who called the police. Id. at




~(                  L51 JDJl-/ ~
                                                                             Circulated 09/01/2015 02:52 PM




9.

       Detective Miller of the City of Bethlehem Police Department investigated this matter. On

June 3, 2014, he attempted to speak with C.W., who was nervous and didn't want to speak with

Detective Miller. Id. at 20-21. Detective Miller also spoke with V.P.'s mother, and V.P. Id. at

22. Both V .P. and his mother were advised of the Miranda warnings and signed waiver forms.

Id.; Exhibit 1. V.P. stated that he played with C.W.'s penis, smacked his buttock, and inserted

his finger into C.W.'s anus. Id. at 24.

       At the conclusion of the contested hearing, V .P. was adjudicated on the charge of

Indecent Assault, §3125(a)(7). Id. at 39. A dispositional order was entered by the Honorable

Craig A. Dally on September 22, 2014. The instant motion was filed on October 1, 2014.

Argument was held on October 17, 2014, and a brief on behalf ofV.P. was submitted on October

28, 2014.




                                          DISCUSSION

       In his Post-Dispositional Motion, V.P. asserts that his confession was improperly

admitted where there was insufficient corroboration by other evidence. The Juvenile Act

provides: "[a] confession validly made by a child out of court at a time when the child is under

18 years of age shall be insufficient to support an adjudication of delinquency unless it is

corroborated by other evidence. 42 Pa.C.S.A. §6338. However, the corpus delicti may be

established by circumstantial evidence. Commonwealth v. Rhoads, 310 A.2d 406, 409 (Pa.

Super. 1973).

        Here, V .P. was charged with indecent assault. The elements necessary to establish the


                                                  2
                                                                            Circulated 09/01/2015 02:52 PM



corpus delicti of this offense are: indecent contact; with a complainant less than 13 years of age.

18 Pa.C.S.A. § 3126(a)(7).   It is undisputed that C.W. was three years old at the time of the

alleged offense. Furthermore, the indecent contact is supported by the circumstantial evidence

presented at the contested hearing: the door to the bedroom was obstructed; C.W. was unclothed

below the waist; V .P. 's pants were pulled down; and upon an adult entering the room, V .P.

immediately got up and stated, "I'm sorry, I didn't do nothing."

       Based on the foregoing, there was sufficient corroboration of the commission of a crime

for V.P.'s confession to be admissible. Once V.P.'s confession was considered, there was also

sufficient evidence to support the adjudication of delinquency on the charge of indecent assault.




                                         CONCLUSION

       For the above stated reasons, V.P.'s Post-Dispositional Motion is denied ..




                                                 3